Plaintiff in error, Red Harris, was convicted on a charge that he did have in his possession certain intoxicating liquor, to wit, about forty-eight gallons of Choctaw beer, with intent to sell the same, and was sentenced to be confined in the county jail for forty days and to pay a fine of $75, and the costs.
No brief has been filed in behalf of plaintiff in error, and the cause was submitted on motion of the Attorney General to affirm the judgment for failure to prosecute the appeal. The evidence for the state supports the allegations of the information and is uncontradicted. The judgment is therefore affirmed.